Name: Council Decision (EU) 2015/1792 of 5 October 2015 appointing five Spanish members and five Spanish alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service
 Date Published: 2015-10-07

 7.10.2015 EN Official Journal of the European Union L 260/28 COUNCIL DECISION (EU) 2015/1792 of 5 October 2015 appointing five Spanish members and five Spanish alternate members of the Committee of the Regions THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposals of the Spanish Government, Whereas: (1) On 26 January, on 5 February and on 23 June 2015, the Council adopted Decisions (EU) 2015/116 (1), (EU) 2015/190 (2) and (EU) 2015/994 (3) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020, (2) Five members' seats on the Committee of the Regions have become vacant following the end of the term of office of Ms Rita BARBERÃ  NOLLA, Ms Yolanda BARCINA ANGULO, Ms MarÃ ­a Dolores de COSPEDAL GARCÃ A, Mr Ignacio GONZÃ LEZ GONZÃ LEZ and Mr JosÃ © Antonio MONAGO TERRAZA, (3) Five alternate members' seats on the Committee of the Regions have become vacant following the end of the term of office of Mr Enrique BARRASA SÃ NCHEZ, Mr Borja COROMINAS FISAS, Ms Teresa GIMÃ NEZ DELGADO DE TORRES, Ms MarÃ ­a Victoria PALAU TÃ RREGA and Mr Juan Luis SÃ NCHEZ DE MUNIÃ IN LACASA, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed as members to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2020:  D.a Miren Uxue BARCOS BERRUEZO, Presidenta de la Comunidad Foral de Navarra  D.a Cristina CIFUENTES CUENCAS, Presidenta de la Comunidad de Madrid  D. Guillermo FERNÃ NDEZ VARA, Presidente de la Junta de Extremadura  D. Emiliano GARCÃ A-PAGE SÃ NCHEZ, Presidente de la Junta de Comunidades de Castilla-La Mancha  D. Ximo PUIG I FERRER, Presidente de la Generalidad Valenciana Article 2 The following are hereby appointed as alternate members to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2020:  DÃ ±a Rosa BALAS TORRES, Directora General de AcciÃ ³n Exterior de la Junta de Extremadura  DÃ ±a. Elena CEBRIÃ N CALVO, Consejera de Agricultura, Medio Ambiente, Cambio ClimÃ ¡tico y Desarrollo Rural de la Generalidad Valenciana  D. Cruz FERNÃ NDEZ MARISCAL, Director General de Relaciones Institucionales y Asuntos Europeos de la Vicepresidencia de la Junta de Comunidades de Castilla-La Mancha  D.a Yolanda IBARROLA DE LA FUENTE, Directora General de Asuntos Europeos y CooperaciÃ ³n con el Estado de la Comunidad AutÃ ³noma de Madrid  D.a Ana OLLO HUALDE, Consejera de Relaciones Ciudadanas e Institucionales Article 3 This Decision shall enter into force on the day of its adoption. Done at Luxembourg, 5 October 2015. For the Council The President N. SCHMIT (1) OJ L 20, 27.1.2015, p. 42. (2) OJ L 31, 7.2.2015, p. 25. (3) OJ L 159, 25.6.2015, p. 70